Citation Nr: 1100136	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  08-38 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for residuals of lung 
cancer, to include as due to carbon tetrachloride exposure.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as due to carbon 
tetrachloride exposure.

3.  Entitlement to service connection for liver hemangioma, to 
include as due to carbon tetrachloride exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from November 1951 to July 
1954.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied service connection for the claimed 
disabilities.

A Travel Board hearing was held in June 2010 with the Veteran in 
St. Petersburg, Florida, before the undersigned Veterans Law 
Judge, who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering 
the determination in this case.  A transcript of the hearing 
testimony is in the claims file.

This matter was previously remanded by the Board in July 2010 for 
additional development.  In part, VA was to seek verification 
from the United States Navy confirming that carbon tetrachloride 
was routinely used to clean and maintain communications equipment 
during the Veteran's period of service, and that the Veteran 
would have been exposed to the chemical as part of his duties.  
Based on a review of the claims file, it appears this development 
has not been completed.  However, as discussed in greater detail 
below, the Board finds that the Veteran is not prejudiced by this 
lack of development.  Even if exposure to carbon tetrachloride is 
conceded, the overall weight of the evidence indicates that there 
is no relationship between such exposure and the Veteran's 
claimed disabilities.  Therefore, there is no prejudice to the 
Veteran and the Board will proceed.


FINDINGS OF FACT

1.  Residuals of lung cancer are not etiologically related to 
carbon tetrachloride exposure, or otherwise related to service.

2.  COPD is not etiologically related to carbon tetrachloride 
exposure, or otherwise related to service.

3.  Liver hemangioma is not etiologically related to carbon 
tetrachloride exposure, or otherwise related to service.


CONCLUSIONS OF LAW

1.  Residuals of lung cancer were not incurred in or aggravated 
by service, and may not be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  COPD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303 (2010).

3.  Liver hemangioma was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2010).  Such notice must include notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if there is a favorable disposition of the 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. 
§§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  The Board notes that 
effective May 30, 2008, VA amended its regulations governing VA's 
duty to provide notice to a claimant regarding the information 
necessary to substantiate a claim.  The new version of 38 C.F.R. 
§ 3.159(b)(1), removes the portion of the regulation which states 
that VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, 
letters dated in August 2007 and November 2007 were sent to the 
Veteran in accordance with the duty to notify provisions of the 
VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified 
of the evidence that was needed to substantiate his claim; what 
information and evidence that VA will seek to provide and what 
information and evidence the Veteran was expected to provide, and 
that VA would assist him in obtaining evidence, but that it was 
his responsibility to provide VA with any evidence pertaining to 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  The Veteran was also notified of the 
criteria for establishing an effective date and disability 
rating.  See Dingess.  In that regard, he received complete 
notice regarding his claims for service connection.

The Veteran's service treatment records, private treatment 
records, VA treatment records, VA authorized examination reports, 
lay statements, and hearing transcript have been associated with 
the claims file.  The Board specifically notes that the Veteran 
was afforded VA examinations with respect to his disabilities.  
38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA 
examinations obtained in this case are adequate as they are 
collectively predicated on a review of the claims file; contain a 
description of the history of the disabilities at issue; document 
and consider the relevant medical facts and principles; and 
provide opinions as to the nature and etiology of the Veteran's 
lung cancer residuals, COPD, and liver hemangioma.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the issues 
on appeal has been met.  38 C.F.R. § 3.159(c) (4).

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2010).  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2010).  In addition, certain 
chronic diseases, including malignant tumors, may be presumed to 
have been incurred or aggravated during service if they become 
disabling to a compensable degree within one year of separation 
from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).

1.  Residuals of Lung Cancer and COPD

Service treatment records are negative for any complaints, 
treatment, or diagnoses related to lung cancer, COPD, or any 
other respiratory condition.  The Veteran underwent examinations 
in January 1951, August 1951, November 1953, and July 1954.  No 
relevant abnormalities were noted.

Private treatment records dated February 2001 indicate a 
diagnosis of COPD, and additional records dated April 2001 
reflect a diagnosis of lung carcinoma.

Through written statements and his oral testimony, the Veteran 
alleged that his lung cancer and COPD were the result of exposure 
to carbon tetrachloride in service.  He stated that his duties 
included the repair and maintenance of radiographic and 
cryptographic instruments.  The cleaning process for these 
devices involved the use of carbon tetrachloride.  He handled the 
chemical for up to 4 or 5 hours each working day over a period of 
17 months.  This resulted in the absorption of carbon 
tetrachloride through the skin, as well as the inhalation of 
carbon tetrachloride fumes.  He believed this extended exposure 
directly resulted in his lung cancer and COPD.  He denied any 
exposure to toxic chemicals as a result of his post-service 
occupational duties, but acknowledged a 34 year history of 
smoking.

The Veteran submitted an article on the toxicity of carbon 
tetrachloride.  He also submitted information regarding the 
Veterans Carbon Tetrachloride Benefits Act, which was legislation 
aimed at providing a presumption of service connection for 
certain specified conditions in the case of veterans who were 
exposed to carbon tetrachloride during service.  The legislation 
did not become law.

The Veteran was afforded a VA examination in August 2010.  The 
examiner reviewed the claims file, and noted the circumstances 
surrounding the Veteran's initial diagnoses of cancer and COPD.  
Based on the evidence in the claims folder and a physical 
examination of the Veteran, the examiner diagnosed severe COPD 
and residuals of lung cancer, status post surgery.  However, she 
concluded that COPD and lung cancer were less likely than not 
caused by or a result of carbon tetrachloride exposure during 
service.  She noted that while the chemical was a known animal 
and suspected human carcinogen, the Veteran had longer exposure 
(30 years) to tobacco, which is a known risk factor for both COPD 
and lung cancer.   Smoking was estimated to account for 90 
percent of all lung cancers, and a current smoker with a 40 pack 
year history was 20 times more likely to develop lung cancer than 
a non-smoker.  The examiner also relied on medical literature 
which did not show carbon tetrachloride as a risk factor for lung 
cancer.

Based on the evidence of record, the Board finds that service 
connection is not warranted for either residuals of lung cancer 
or COPD.  Although the Veteran has diagnoses of both conditions, 
the competent evidence of record is against a finding that either 
one is etiologically related to service, to include carbon 
tetrachloride exposure.  As discussed above, the VA examiner 
concluded that it was less likely than not that either condition 
resulted from carbon tetrachloride exposure in service.  This 
opinion was based on a review of the claims file and physical 
examination of the Veteran, and is supported by an accompanying 
rationale.  There is no other competent medical evidence to 
refute this opinion or to otherwise link the Veteran's 
respiratory conditions to service.

The Board has considered the Veteran's own statements and 
testimony in support of his claim.  The U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) held that lay evidence is 
one type of evidence that must be considered, and competent lay 
evidence can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay evidence.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). 
This would include weighing the absence of contemporary medical 
evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example difficulty 
hearing, and sometimes not, for example, a form of cancer), (2) 
the layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between 
competency ("a legal concept determining whether testimony may 
be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to be 
made after the evidence has been admitted")).  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in some 
cases, lay evidence will be competent and credible evidence of 
etiology.  Whether lay evidence is competent in a particular case 
is a question of fact to be decided by the Board in the first 
instance.  The Federal Circuit set forth a two-step analysis to 
evaluate the competency of lay evidence.  The Board must first 
determine whether the disability is the type of injury for which 
lay evidence is competent evidence.  If so, the Board must weigh 
that evidence against the other evidence of record-including, if 
the Board so chooses, the fact that the Veteran has not provided 
any in-service record documenting his claimed injury-to determine 
whether to grant service connection.  See Robinson v. Shinseki,  
312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay 
evidence will be competent and credible evidence of etiology").  
The Board observes that this Federal Circuit decision is 
nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) [a 
non-precedential Court decision may be cited "for any 
persuasiveness or reasoning it contains"].  The Board believes 
that if Bethea applies to Court decisions, it surely applies to 
those of a superior tribunal, the Federal Circuit.

Here, while the Veteran has asserted that his respiratory 
disorders are the result of exposure to carbon tetrachloride in 
service, he has not demonstrated the medical knowledge required 
to establish an etiological nexus between his disorders and in-
service chemical exposure.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions].  Therefore, 
although the statements of the Veteran offered in support of his 
claim have been given full consideration by the Board, they are 
not considered competent medical evidence and do not serve to 
establish a medical nexus between these claimed disorders and the 
Veteran's period of service.

The Board has also considered the medical literature submitted by 
the Veteran.  However, these articles are not competent medical 
evidence, as they are generic literature which does not discuss 
the specific facts relevant to the Veteran's claims.  See 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (finding that 
generic medical literature which does not apply medical 
principles regarding causation or etiology to the facts of an 
individual case does not provide competent evidence to establish 
a nexus between current disability and military service.)  In 
addition, none of these documents are referenced in, or otherwise 
utilized by, a competent medical opinion.  See Sacks v. West, 11 
Vet. App. 314, 316-7 (1998) (holding that a medical article or 
treatise can provide support for a claim, but must be combined 
with an opinion of a medical professional and be reflective of 
the specific facts of a case as opposed to a discussion of 
generic relationships.)

Finally, the Board notes that while the Veteran submitted 
information regarding the Veterans Carbon Tetrachloride Benefits 
Act, this legislation was not passed into law, and therefore 
cannot serve as the basis for a grant of service connection for 
the claimed disabilities. 

2.  Liver Hemangioma

Service treatment records are negative for any complaints, 
treatment, or diagnoses related to a liver condition.  The 
Veteran underwent examinations in January 1951, August 1951, 
November 1953, and July 1954.  No relevant abnormalities were 
noted.

Private treatment records dated March 2001 reflect a diagnosis of 
liver hemangioma.

As discussed above, the Veteran detailed his level of exposure to 
carbon tetrachloride in service, and stated his belief that his 
liver hemangioma is a direct result of that exposure.

The Veteran was afforded a VA examination in August 2010.  The 
claims file was reviewed by the examiner, who noted no history of 
hepatitis, no history of chronic liver disease risk factors, and 
no current symptoms.  An abdominal examination was normal, and 
there was no indication of malnutrition or other signs of liver 
disease.  Based on the available information, the examiner 
diagnosed liver hemangioma.  However, the examiner went on to 
conclude that this condition was less likely than not caused by 
or the result of carbon tetrachloride exposure in service.  The 
available medical literature indicated that carbon tetrachloride 
was not a known cause of hemangioma.  It could cause 
hepatocellular injury, but there was no clinical evidence that 
the Veteran had such an injury.  The etiology of hepatic 
hemangiomas was not completely understood, but they were 
considered to be vascular malformations or hamartomas of 
congenital origin.

Based on the evidence of record, the Board finds that service 
connection is not warranted for liver hemangioma.  Although the 
Veteran has a diagnosis of the condition, the competent evidence 
of record is against a finding that it is etiologically related 
to service, to include carbon tetrachloride exposure.  As 
discussed above, the VA examiner concluded that it was less 
likely than not that hemangioma resulted from carbon 
tetrachloride exposure in service.  This opinion was based on a 
review of the claims file and physical examination of the 
Veteran, and is supported by an accompanying rationale.  There is 
no other competent medical evidence to refute this opinion or to 
otherwise link the Veteran's liver condition to service.

As before, the Board acknowledges the Veteran's own statements in 
support of his claim.  However, he has not demonstrated the 
medical knowledge required to establish an etiological nexus 
between his liver condition and in-service chemical exposure.  
See Espiritu, supra.  Moreover, as noted above, the literature 
submitted by the Veteran, including the proposed Veterans Carbon 
Tetrachloride Benefits Act, is insufficient to establish a link 
between his liver condition and service.  See Libertine, supra.

C.  Conclusion

The preponderance of the evidence is against finding that the 
Veteran has residuals of lung cancer, COPD, or liver hemangioma 
etiologically related to active service.  The appeal is 
accordingly denied.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b) regarding 
benefit of the doubt, but there is not such a state of equipoise 
of positive and negative evidence to otherwise grant the 
Veteran's claims.


ORDER

Service connection for residuals of lung cancer is denied.

Service connection for COPD is denied.

Service connection for liver hemangioma is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


